t c summary opinion united_states tax_court john dalton parks iii petitioner v commissioner of internal revenue respondent docket nos 21600-11s 21602-11s filed date jan r pierce for petitioner kelley blaine for respondent summary opinion gerber judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petitions were filed pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case these cases involve income_tax deficiencies for petitioner’s and tax years of dollar_figure dollar_figure and dollar_figure respectively the sole question for our consideration is whether petitioner’s coaching activity constituted an activity_not_engaged_in_for_profit within the meaning of sec_183 background petitioner resided in tualatin oregon at the time his petitions were filed during date petitioner graduated from auburn university auburn with a bachelor of arts degree in communications journalism and broadcasting he received a master’s degree in from the university of montevallo with a certification in secondary education he began his coaching career in as a student assistant track coach at auburn and a coach at the magic city track club from to he served as the assistant track coach at auburn where he was responsible for among other things camps and clinics sponsored by auburn 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure in petitioner became the business manager of a sportswear business and after one year he became the program coordinator for a speed development business named sport speed development in addition petitioner was involved in writing and publishing an activity which he began in high school and continued through the years in issue he published freelance articles for various publications on track and field and at one point he was the editor publisher and owner of a cross-country running magazine named the harrier which he later sold in petitioner stopped publishing in print and became involved in web-based publishing and established a web site named oregonrunners com during the years in issue petitioner was a teacher and a high school and college athletic coach specializing in track from date through date he was employed as a track coach at mckay high school mckay in salem oregon from date through date he was employed as a track coach at stayton high school stayton in stayton oregon after that he was employed as an assistant track coach at portland state university in portland oregon from date through date as of the time of trial petitioner was a teacher at west salem high school assistant track coach at oregon state university and an athletic coach for nike beginning in petitioner discontinued his writing and publishing and began devoting a substantial portion of his nonemployment time to a private after- school track and field coaching activity in date petitioner consulted with loren seagrave concerning ways to increase the profitability of his private coaching activity seagrave is recognized as an expert in sprint and power development and coaches several olympic and world champion track athletes petitioner paid seagrave for his advice which was to speak at more regional and national clinics training camps and universities he also advised petitioner to advertise and develop opportunities to enter the professional track ranks by showcasing the abilities of his most gifted runners after receiving seagrave’s advice petitioner began focusing more on college and professional runners and started conducting more track camps and clinics petitioner also began focusing more time on j p striders a running club which he ran from through petitioner charged dollar_figure to dollar_figure per participant depending on the season he usually had between and participants and hoped to expand that to or however during petitioner lost the use of the mckay track facilities for his private coaching and had to use substandard facilities at chemeketa community college in date although he continued to teach at mckay petitioner became the track coach at stayton and was able to use the track facilities there for his private coaching the travel between these locations and the loss of several of his private coaching athletes caused by the loss of the mckay track facilities were detrimental to petitioner’s private coaching activity and as a result his year was unprofitable in spite of these setbacks petitioner continued to pursue his private coaching activity petitioner’s year was also unprofitable because several of the athletes he was coaching at the time qualified for national meets and he incurred large expenditures_for travel to indiana and north carolina petitioner incurred those travel_expenses because of his belief that national exposure of his athletes would eventually lead to more coaching opportunities including coaching professional athletes also in petitioner opened a separate bank account solely for_the_use_of his private coaching activity in order to promote his private coaching and improve his teaching employment petitioner moved to portland oregon during date and became the assistant track coach for portland state university however was unprofitable for reasons similar to those he encountered during his extensive travel during resulted in reduced income because he was away and could not run camps clinics etc in the summer of a gifted athlete named ryan bailey whom petitioner had begun coaching in became a qualifier for the olympic trials in eugene oregon bailey ran the sixth-fastest time for an american runner in the meters and his race times indicated that he was one of the world’s fastest runners in the and 200-meter distances in petitioner became bailey’s professional coach and manager and entered into a contract with bailey which entitled petitioner to dollar_figure for and dollar_figure in subsequent years plus a percentage of any bonus that nike agreed to pay bailey as a result petitioner’s reputation and the quality of athletes he coached improved and continued to improve through the time of trial as of the time of trial petitioner had acquired a contract with nike which will enhance his reputation and success as a track coach even further petitioner’s earned wages from his employment as a teacher and track coach during and of dollar_figure dollar_figure and dollar_figure respectively during the years in issue petitioner maintained records for his private coaching activity on a computer and he entered receipts of income from coaching contemporaneously on the computer he also maintained all of his expense receipts for his activity and periodically recorded them on the computer petitioner’s income expenses and loss or gain from his private coaching activity for years through were as follows year gross_receipts expenses loss or gain total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number when petitioner’s through tax returns were examined by respondent’s agent respondent did not adjust or reduce petitioner’s expenses for all three years instead respondent reclassified petitioner’s expenses_incurred in the conduct of his private coaching activity from schedule c profit or loss from business to schedule a itemized_deductions so that expenses in excess of income were not deductible thereby generating the income_tax deficiencies the adjustment was based on respondent’s determination that petitioner’s private coaching activity was an activity_not_engaged_in_for_profit within the meaning of sec_183 discussion the sole question we consider in these consolidated cases is whether petitioner’s private coaching activity was an activity_not_engaged_in_for_profit within the meaning of sec_183 if an individual engages in an activity but does not engage in that activity for profit no deduction attributable to such activity shall be allowed under this chapter except as provided in sec_183 sec_183 sec_183 permits deductions which are otherwise allowable without regard to whether the activity is engaged in for profit and sec_183 permits deductions which would be allowable if such activity were engaged in for profit but only to the extent the gross_income derived from the activity exceeds the deductions allowable by reason of sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 in order for a deduction to be allowed under sec_162 or sec_212 or the taxpayer must establish that he engaged in the activity with ‘the predominant primary or principal objective’ of realizing an economic profit independent of tax savings giles v commissioner tcmemo_2006_15 quoting 4_f3d_709 9th cir aff’g t c memo see 88_tc_1086 aff’d sub nom 864_f2d_93 9th cir although a reasonable expectation of profit is not required the facts and circumstances must indicate that the taxpayer entered into the activity or continued the activity with the actual and honest objective of making a profit 94_tc_41 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs in making this determination more weight is accorded to objective facts than to the taxpayer’s statement of intent 72_tc_659 factors to be considered in determining whether an activity is engaged in for profit include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the elements of personal pleasure or recreation all facts and circumstances are to be taken into account and no single factor or group of factors is determinative 781_f2d_724 9th cir aff’g lahr v commissioner tcmemo_1984_472 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs i the manner in which the taxpayer carries on the activity petitioner began his coaching activity during he has kept records and for the years under consideration segregated the activity’s banking and financial transactions from his personal transactions he maintained receipts and concurrently entered the receipts of income and within a reasonable_time transferred expense information to a computerized recordkeeping system petitioner’s educational background and extensive track and field coaching experience qualified him to train and coach track and field athletes initially petitioner used his journalism training to publish a track and field magazine which he sold before the years in issue until petitioner spent two-thirds of his nonemployment time in journalistic pursuits in he abandoned journalism as unprofitable and used all of his nonemployment time for private coaching initially his efforts were impeded by employment-related events that limited his ability to be successful or profitable the type of activity pursued included camps clinics meets and training and coaching a fairly large number of track and field athletes eventually he sought the professional advice of seagrave who advised him concerning approaches for a more successful and profitable coaching business essentially seagrave recommended that petitioner coach nationally known and professional athletes and that he gain more exposure by holding camps and clinics at regional national and university levels petitioner increased his advertising and set out to follow seagrave’s advice petitioner began coaching more athletes with higher potential and at least one of the athletes he coached had a national and worldwide reputation overall petitioner’s approach to his private coaching activity was businesslike and he sought ways to improve his success including the abandonment of his journalistic pursuits accordingly we find this factor to be favorable to petitioner ii the expertise of the taxpayer or his advisers there is no doubt in the court’s mind that petitioner has the expertise to coach track and field indeed the parties do not dispute this fact and this factor is favorable to petitioner iii the time and effort expended by the taxpayer in carrying on the activity the question we consider under this factor is the amount of petitioner’s personal time expended pursuing the activity during through petitioner was employed as a full-time teacher and he had coaching responsibilities connected with his teaching position the amount of time expended on his private coaching depended upon whether he was coaching high school track normally petitioner would spend to hours per week on his private coaching and a lesser amount when he had high school coaching responsibilities in either situation petitioner spent a substantial portion of his nonemployment time on the private coaching activity during he spent six days traveling to track meets during and his travel days increased to and respectively petitioner’s marriage and personal life were negatively affected by the fact that he devoted a large portion of his nonemployment time to his private coaching activity accordingly we find this factor to be favorable to petitioner iv the expectation that assets used in the activity may appreciate in value no significant assets are used in connection with petitioner’s activity rendering this factor neutral v the success of the taxpayer in carrying on other similar or dissimilar activities before petitioner did not carry on similar or dissimilar activities other than his publication activity petitioner’s source_of_income was his employment as a teacher and a coach accordingly this factor is neutral vi the taxpayer’s history of income or losses with respect to the activity in the first three years of petitioner’s coaching activity his gross_receipts were approximately one-third of his expenses for example the gross_receipts for were dollar_figure and the expenses dollar_figure in the first year of the three in issue before the court petitioner’s gross_receipts were dollar_figure and his expenses were dollar_figure petitioner explained these changes as attributable to a change in his modus operandi whereby he focused solely on coaching and pursuing college- and professional-level athletes also during petitioner encountered logistical difficulties due to changes in his employment for and the gross_receipts were in the same range as for and the expenses increased to dollar_figure and dollar_figure respectively here again petitioner explained that he was implementing his new approach by traveling to more meets and seeking and developing college and professional level athletes during the three years following the years at issue before the court petitioner’s expenses dropped and gross_receipts rose precipitously so that by he cleared a modest profit although it appears that petitioner was attempting and succeeding in the pursuit of more profitable approaches to his coaching activity the first five years in his activity resulted in continuous losses causing this factor to weigh against petitioner vii the amount of occasional profits if any which are earned as previously discussed petitioner had a series of losses and only one year with a nominal profit significantly the trend shows increases in income reduction of expenses and more potential for profit in addition petitioner has positioned his coaching activity in a context that is more likely to provide financial success although petitioner has improved his potential for gain the continued losses without meaningful gain are a factor that must weigh against petitioner in this analysis viii the financial status of the taxpayer during the years in issue petitioner was an educator coach who earned an annual salary of dollar_figure to dollar_figure from his employment obviously the expenses_incurred in his private coaching activity were not intended to produce substantial tax benefits by the reduction of ordinary_income in these circumstances it is more likely that the expenses were a financial hardship to petitioner reducing the amount available for his living_expenses we accordingly find this factor to weigh in petitioner’s favor ix the elements of personal pleasure or recreation petitioner’s professional and personal pursuit has always been teaching and coaching this pursuit is difficult to label as a hobby despite that fact that petitioner may derive personal pleasure from his involvement on the basis of the amount of nonemployment time expended and the nature of the activity we find that this factor weighs in petitioner’s favor summary and holding we set out to consider and decide whether petitioner is not engaged in an activity for profit within the meaning of sec_183 to assist us in our consideration of that question we analyzed the evidence in the record of these cases using the nine factors that have been set out for that purpose of the nine factors we found five favorable two unfavorable and two neutral the unfavorable factors involved petitioner’s history of income and losses and whether he earned profits with respect to the unfavorable factors we noted that petitioner’s income was increasing losses were decreasing and his potential for success improving ultimately we find and hold that petitioner was engaged in his private coaching activity for profit for his and tax years and that his deductions are not limited by sec_183 accordingly petitioner is entitled to deduct the excess of expenses over income losses from gross_income for each year to reflect the foregoing decisions will be entered for petitioner
